DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	The specification, the abstract and the drawings are all acceptable.	


                                                  Allowable Subject Matter
3.	Claims 5-9 are allowed.	
4.	The following is a statement of reasons for the indication of allowable subject matter. The non-obvious features are:
	As per independent claim 5: To estimate a temperature variation during a period of a temperature time constant of the coil part on a basis of the power consumption of the motor; to estimate the temperature time constant of the coil part on a basis of a power difference between the power consumption of the motor and the power consumption; and to estimate a temperature variation of the coil part from the ambient temperature on a basis of the temperature variation of the coil part, the temperature time constant, the power difference, and the temperature variation of the coil part estimated the last time including remaining claim limitations. 
As per independent claim 9: It is the same reason as claim 5.

                                               Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 7,817,384 to Woods discloses a motor control system having temperature estimating means.
6.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to David S. Luo whose telephone number is (571)270-5251.  The examiner can normally be reached on M-F 9AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Private Patent Application Information Retrieval (PAIR) system and the Patent Center.  Status information for published applications may be obtained from either Private PAIR or Patent Center.  Status information for unpublished applications is available through Private PAIR only.  For more information about the Patent Center, see https://patentcenter.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/DAVID LUO/Primary Examiner, Art Unit 2846